IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket Nos. 48089/48090

 STATE OF IDAHO,                                  )
                                                  )    Filed: November 17, 2021
         Plaintiff-Respondent,                    )
                                                  )    Melanie Gagnepain, Clerk
 v.                                               )
                                                  )    THIS IS AN UNPUBLISHED
 SHEENAGH ELIZABETH ADAMS,                        )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
         Defendant-Appellant.                     )
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho, Bonner
       County. Hon. Barbara A. Buchanan, District Judge.

       Judgments of conviction and sentences for felony injury to a child and harboring a
       felon, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       In these consolidated cases, Sheenagh Elizabeth Adams appeals from the judgments of
conviction entered upon her guilty pleas to felony injury to a child and harboring a felon. Adams
argues that the district court abused its discretion when it quashed the subpoena for J.L.A. to testify
at Adams’ sentencing hearing and excluded J.L.A.’s testimony. For the reasons set forth below,
we affirm.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       This case arose after Adams met and became engaged to William Wegner. After Wegner
and Adams moved with Adams’ two children to a cabin near Priest Lake, officers began
investigating Wegner due to a report that he had molested a five-year-old child in the area. The
officers learned that Wegner slept in the same bed as J.L.A., Adams’ teenage daughter, while she


                                                  1
was wearing little or no clothing. Wegner would also touch J.L.A.’s breast and buttocks, take
showers with her, let her suck his toes, and wipe her vagina. Adams admitted she was aware of
some of these actions by Wegner.
       The Idaho Department of Health and Welfare (the Department) took both of Adams’
children into shelter care. Once in shelter care, the Department caseworkers began to suspect that
J.L.A. was pregnant and asked her to provide a urine sample. Adams accompanied J.L.A. when
she provided the urine sample and substituted her own urine in place of J.L.A.’s. A blood test later
confirmed that J.L.A. was pregnant.
       Adams was charged by indictment with injury to a child and two counts of accessory to
lewd conduct with a minor child. Adams entered an Alford1 plea to felony injury to a child and
the remaining charges were dismissed. The felony injury to child charge to which Adams pled
guilty alleged, in relevant part, that Adams
       under circumstances likely to produce great bodily harm or death and while having
       care and/or custody of the child, did willfully cause or permit the child to be placed
       in a situation endangering her health or person, to wit: J.L.A., a child under the age
       of eighteen, to wit: of the age of fourteen, by placing the child in a position where
       she was raped by William Scott Wegner.
       Adams was also charged in a separate case with harboring a felon and compounding a
crime to hinder prosecution after she harbored Wegner for a period of approximately five months.
Adams pled guilty to the harboring a felon charge and the compounding charge was dismissed.
       Both cases were consolidated for sentencing. Before the sentencing hearing, Adams served
J.L.A. with a subpoena to testify in order to rebut the State’s argument in its sentencing
memorandum that Adams was aware of Wegner’s abuse of J.L.A. and that they intended to use
J.L.A. as a surrogate, since Adams could no longer have children. The State filed a motion to
quash the subpoena, or in the alternative to exclude J.L.A.’s testimony. The State’s motion
included a letter from a licensed therapist explaining that she had worked with J.L.A. for over a
year and that forcing J.L.A. to testify at the hearing would do further damage to her mental health.
Adams objected to the motion, arguing that J.L.A.’s testimony was necessary. The district court
granted the motion and quashed the subpoena and excluded J.L.A.’s testimony from the sentencing
hearing.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                 2
       Adams was sentenced to consecutive unified sentences of six years with three years
determinate for felony injury to a child, and five years with three years determinate for harboring
a felon. Adams timely appealed, and the two cases were consolidated.
                                                 II.
                                           ANALYSIS
       Adams argues that the district court abused its discretion when it quashed the subpoena for
J.L.A. and excluded her testimony at the sentencing hearing. Specifically, Adams contends that
the district court did not act consistently with the applicable legal standards in concluding that it
did not believe it was “appropriate that a victim could be subpoenaed to testify.” Further, Adams
argues that the State’s grounds for quashing the subpoena under Idaho Criminal Rule 17(b) and
Idaho Rule of Civil Procedure 45(d)(1) did not justify exclusion of J.L.A.’s testimony. The State
refutes each of Adams’ arguments and, alternatively, contends any error was harmless. We decline
to address whether the district court abused its discretion by granting the State’s motion to quash
the subpoena 2 or by precluding live testimony from J.L.A. because any error was harmless.
       Error is not reversible unless it is prejudicial. State v. Stell, 162 Idaho 827, 830, 405 P.3d
612, 615 (Ct. App. 2017).         Where a criminal defendant shows an error based on a
contemporaneously objected-to, nonconstitutional violation, the State then has the burden of
demonstrating to the appellate court beyond a reasonable doubt the error did not contribute to the
jury’s verdict. State v. Montgomery, 163 Idaho 40, 46, 408 P.3d 38, 44 (2017). Thus, we examine
whether the alleged error complained of in the present case was harmless. See id. “Harmless error
is ‘error unimportant in relation to everything else the jury considered on the issue in question, as



2
         The parties dispute whether the district court quashed the subpoena based, at least in part,
on a perceived rule that Idaho Code § 19-5306 and Article I, § 22 of the Idaho Constitution
prohibits subpoenaing a victim. We note that the State argued in its motion that J.L.A. “is protected
from being forced to testify at the sentencing hearing” by both the victim’s right statute and the
related constitutional provision. This assertion is incorrect. Nothing in either the statute or the
Idaho Constitution forecloses a defendant’s ability to issue a subpoena to a victim, whether for
trial, sentencing, or some other proceeding related to a criminal case at which witness testimony
is presented. Indeed, such a rule would implicate the defendant’s Sixth Amendment right to
compulsory process. See Taylor v. Illinois, 484 U.S. 400, 408-09 (1988) (explaining Sixth
Amendment right to compel a witness’s presence in the courtroom). While a subpoena may be
quashed in accordance with court rules or evidence sought pursuant to the subpoena may
ultimately be excluded, the ability to subpoena a victim is not impaired by I.C. § 19-5306 or
Article I, § 22 of the Idaho Constitution.
                                                 3
revealed in the record.’” State v. Garcia, 166 Idaho 661, 674, 462 P.3d 1125, 1138 (2020) (quoting
Yates v. Evatt, 500 U.S. 391, 403 (1991)). If the error’s effect is minimal compared to the probative
force of the record establishing guilt beyond a reasonable doubt without the error, then the error
did not contribute to the decision rendered and is harmless. Id.
       Adams’ request to elicit live testimony from J.L.A. was to counter the State’s anticipated
argument at the sentencing hearing that Adams was aware of Wegner’s sexual abuse of J.L.A.
Adams argues that, without J.L.A.’s testimony, she was unable to present evidence that she was
unaware of Wegner’s sexual abuse and that J.L.A. and Wegner had attempted to hide it from her.
However, J.L.A. testified at the grand jury hearing that Adams had asked her and Wegner multiple
times whether something was going on between them, which they both denied. J.L.A. also testified
about her and Wegner’s plan to avoid being caught by Adams. This testimony was admitted as an
exhibit at sentencing and was considered by the district court. Thus, the testimony that Adams
wanted to elicit from J.L.A. at the sentencing hearing was provided to the court through the grand
jury transcript. Therefore, any error in the exclusion of live testimony of J.L.A. regarding the same
information in the grand jury transcript was harmless because the district court considered the
same information through other means.
                                                III.
                                         CONCLUSION
       Any error in quashing the subpoena or in the exclusion of live testimony from J.L.A. at the
sentencing hearing was harmless. Accordingly, we affirm Adams’ judgments of conviction and
sentences for felony injury to child and harboring a felon.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                 4